. El Juez Presidente 'Señor Del Toro,
emitió da' opinión del tribunal.
'Este pleito sé inició por demanda- presentada en la Corte de Distrito de San"Juan eñ abril 4', 1934, en reclamación de las costas concedidas ál demandante eñ otro pleito qué si-guiera en la Corte de Distrito de Humacao contra J. Antonio Lorden, “un clérigo que forma parte- de la corpora-ción . . .ahora demandada.”
Por vía de excepción previa alegó la demandada que la demanda no aducía hechos suficientes para'determinar-una causa de acción. Oyó la corte a ambas partes y declaró'con lugar la excépeióñ. - De su -resolución transcribimos lo 'que sigue:
“El demandante trata de recobrar -en-esta'acción-qué establece contra una asociación;o corporación de carácter religioso, las costas que se le concedieron .en un pleito dé injunction para recobrar- po-sesión seguido 'contra un miembro de dicha asociación'o corporación. No existe relación o neio alguno entre el demandado en aquel pleito y la demandada en esta acción, queda haga responsable del pago de las costas causadas a manera dé indémnización de daños y perjuicios. La alegación de que J. Antonio Lorden forma parte, como clérigo, de la asociación ro corporación The Redémptórist'Fathers of Porto Rico y que dé ésta depende, no la hace responsable en’ todos los ór-denes y claáes de laé actuaciones de aquél. Tampoco se trata de' obli-gaciones nacidas de culpa o negligencia en que la '.deañandadap con-siderada como un establecimiento- o empresa,’ deba responder de los perjuicios causados por un ■ dependiente en el servicio del ramo en que estuviera empleado o con ocasión de sus funciones.”
*861Pidió reconsideración el demandante. Negó su petición la corte. Presentó entonces una demanda enmendada. Ar-chivaron una moción eliminatoria los demandados que fué declarada con lugar. Radicó el demandante una tercera de-manda enmendada que los demandados excepcionaron, pi-diendo además su eliminación. Oídas las partes, la corte declaró con lugar la excepción y ordenó que se registrara sentencia en contra del demandante con las costas pero sin incluir honorarios de ahogado. Registrada la sentencia, ape-laron contra ella el demandante y los demandados. Estos sólo en cuanto les negó los honorarios de ahogado.
La cuestión fundamental envuelta es la de si no habiendo sido partes los demandados en el pleito en que se concedieron las costas que se reclaman vienen obligados a pagarlas a virtud de lo dispuesto en los -artículos 1803 y 1804 del Código Civil y por haberse alegado en la demanda enmendada que los actos que dieron origen al primitivo pleito los realizó el allí demandado Lorden “por orden e instrucciones de la corporación” aquí demandada.
El alegato del apelante no contiene cita de jurispruden-cia alguna o de comentarios a los preceptos de ley que invoca que apoyen o por lo menos ilustren su contensión. Sus ar-gumentos no nos convencen. Son más bien que argumentos meras conclusiones de que le asiste el derecho que reclama.
Cuando una acción se establece exigiendo la obligación que impone el artículo 1804 del Código Civil, que es el 1803 de su edición de 1930, se dirige también contra la persona llamada a responder. Tuvo el demandante su día en corte cuando inició su procedimiento de injunction y ahora sin dárselo a los demandados pretende que se les condene a pagar las costas que en el injunction se impusieron y tasa-ron contra la persona que en él individualmente demandara a virtud de su propia elección. Si la corporación ahora de-mandada era responsable, debió demandársele en el indicado pleito. Quizá se hubiera dictado sentencia contra ella pero quizá pudo dictarse sentencia a ella favorable como conse-*862cnencia de las alegaciones que hubiera hecho o de la eviden-cia que hubiera introducido. Como bien dijo el juez senten-ciador en su resolución:
“La demanda no aduce ■ hecho alguno del que se infiera que la demandada fuera parte ni interviniera en el procedimiento de injunction para recobrar posesión que originó la condena de costas, autorizando o consintiendo la oposición al injunction o ratificando en forma alguna el acto personal o individual de J. Antonio Lorden.”
No cabe, pues, revocar la sentencia en cuanto por ella se declaró la demanda sin lugar. ¿Cabe revocarla en cuanto excluyó de las costas los honorarios de abogado? Se trata de una cuestión discrecional y, tomadas en consideración todas las circunstancias concurrentes, no nos sentimos justificados para concluir que la corte hizo mal' uso de su discreción.

Ambos recursos deben declararse sin lugar, quedando con-firmada en todas sus partes la sentencia apelada.

Los Jueces Asociados Señores Wolf y Oórdova Dávila no intervinieron.